United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-30394
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

OWEN HUGH ROBERTSON,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:03-CR-50067-ALL
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Owen Hugh Robertson appeals the sentence imposed following

his guilty-plea conviction for possession of a firearm by a

convicted felon.   For the first time on appeal, Robertson asserts

that the application of an enhancement to his sentence for his

possession or use of a firearm in connection with the second-

degree murder of his wife was unconstitutional under Blakely v.

Washington, 124 S. Ct. 2531 (2004).    Neither party has addressed

the effect of the Supreme Court’s recent decision in United

States v. Booker, 125 S. Ct. 738 (2005), which held that Blakely

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30394
                                  -2-

was applicable to the federal sentencing guidelines.     However,

because Robertson did raise the Sixth Amendment issue in his

opening brief, we will consider whether his sentence must be

vacated under Booker.

       Because Robertson did not raise this issue below, we review

for plain error only.     See United States v. Mares, 402 F.3d 511,

520 (5th Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).     Robertson has not demonstrated that the district

court would have imposed a different or a lesser sentence if it

had been guided by the Booker holding.      Therefore, Robertson has

not shown that his sentence is plainly erroneous.      See id. at

522.

       AFFIRMED.